Case: 10-60218 Document: 00511386961 Page: 1 Date Filed: 02/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 18, 2011
                                     No. 10-60218
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

RAJU THAPA; POONAM THAPA; PAURAKH BIKRAM THAPA,

                                                   Petitioners

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA Nos. A088 058 204
                                         A088 413 598
                                         A088 413 599


Before DeMOSS, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       Raju Thapa (Thapa), his wife, Poonam Thapa, and his son, Paurakh
Thapa, who are natives and citizens of Nepal, petition this court for review of the
Board of Immigration Appeals’s (BIA’s) denial of their motion to reopen their
removal proceedings.1

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
        Because Poonam and Paurakh Thapa’s requests for relief are derivative of Raju
Thapa's application for relief, this per curiam opinion will refer only to Raju Thapa.
    Case: 10-60218 Document: 00511386961 Page: 2 Date Filed: 02/18/2011

                                 No. 10-60218

      Motions for reopening immigration proceedings are disfavored because,
generally, every delay enures to the advantage of the deportable alien. INS v.
Doherty, 502 U.S. 314, 323 (1992). The BIA must deny a motion to reopen if it
finds that the movant has not introduced previously unavailable material
evidence, or if the movant has not “establish[ed] a prima facie case for the
underlying substantive relief sought.” Ogbemudia v. INS, 988 F.2d 595, 599-600
(5th Cir. 1993); see 8 C.F.R. § 1003.2(c). We apply a highly deferential abuse of
discretion standard when reviewing the BIA’s denial of a motion to reopen.
Manzano-Garcia v. Gonzales, 413 F.3d 462, 469 (5th Cir. 2005).
      As to his asylum and withholding of removal claims, Thapa argues that he
presented evidence in support of his motion to reopen showing that the newly
politically unstable conditions in Nepal created a well-founded fear of
persecution based on his membership in a particular social group consisting of
Nepalese businessmen targeted by the Maoist rebels. However, because nothing
in this evidence indicates that Nepalese businessmen were being newly targeted
by the Maoists in any way or that the Maoists’ continued extortion was based on
any new motive, Thapa has not shown that the BIA abused its discretion in
determining that this evidence was not material to his asylum and withholding
of removal claims. See Manzano-Garcia, 413 F.3d at 469-70; Ogbemudia, 988
F.2d at 599-600.
      As to his request for relief under the Convention Against Torture (the
CAT), Thapa argues that his new evidence of violence against those who oppose
the Maoists demonstrates that he is entitled to relief under the CAT, especially
given his noncompliance with Maoist demands for money and the Nepalese
government’s acquiescence in the Maoists’ actions. However, Thapa’s evidence
does not demonstrate Maoist conduct amounting to torture under the CAT. It
does, however, indicate that the Maoists are no longer a part of the Nepalese
government and their demonstrations and violence are being met with police
action. Accordingly, Thapa has not shown that the BIA abused its discretion in

                                       2
    Case: 10-60218 Document: 00511386961 Page: 3 Date Filed: 02/18/2011

                                No. 10-60218

determining that under the CAT, this evidence did not show any likelihood that
Thapa would be subjected to torture or that such treatment would occur with the
government’s consent or acquiescence. See 8 C.F.R. §§ 208.16(c)(2), 208.18(a);
Manzano-Garcia, 413 F.3d at 469-70; Ogbemudia, 988 F.2d at 599-600.
      PETITION DENIED.




                                      3